Order issued November 7, 2012




                                        In The
                           Qtnirl iii \pjIeaL!
                    iftI! htrirt øf Jixaa at laIta
                                 No. 05-1 l-0136I-C’


      WJU[DER CREEK ACADEMY ANI) SHEILA TAR1-zELVIN, Appellants

                                          V.

           ART KLINE, BRIDGET XLI NE, ANE) I)AVIS KliNE, Appellees


                                       OR 1) ER


                    Before Justices Morris, O’Neill, and Lang-Miers


     The Motion for Rehearing tiled by appellant is hereby 1
                                                           OVERRULE!
                                                           .




                                               /4
                                                KfAELOiE1LL /
                                                                       ,
                                               JUSTICE         / /